Citation Nr: 1611269	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  14-05 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a right hip disorder as secondary to a service-connected disability.  

3.  Entitlement to service connection for a right knee disorder as secondary to a service-connected disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a respiratory disorder, to include rhinitis and/or sinusitis.

7.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.

8.  Entitlement to service connection for a right shoulder disorder.

9.  Entitlement to service connection for a left shoulder disorder.

10.  Entitlement to service connection for a left hip disorder.

11.  Entitlement to service connection for a left knee disorder.

12.  Entitlement to service connection for a left ankle disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978.

This appeal to the Board arose from a May 2013 rating decision of the RO which denied service connection for bilateral ankle, hip, knee, and shoulder disorders and also denied service connection for bilateral hearing loss, tinnitus, rhinitis, sinusitis, and sleep apnea.  In July 2013, the Veteran filed a notice of disagreement (NOD) as to this decision.  The RO issued a statement of the case (SOC) in November 2013.  In January 2014, the Veteran submitted a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals). 

In November 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.  

This appeal is being processed utilizing the paperless, electronic Veteran Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's disposition of the claims for service connection for disorders of the bilateral shoulders and disorders of the left hip, knee, and, ankle, is set forth below.  The remaining claims are addressed in the remand following the order; these matters being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in June 2012 correspondence, the Veteran appeared to raise a claim for service connection for cancer due to asbestos exposure.  As this issue has not yet been addressed by the AOJ, this matter is not properly before the Board, and is referred to the AOJ for appropriate action.


FINDING OF FACT

During the November 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claims for service connection for disorders of the bilateral shoulders and disorders of the left hip, knee, and, ankle.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal regarding claims for service connection for disorders of the bilateral shoulders and disorders of the left hip, knee, and, ankle are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the November 2015 Board hearing, the Veteran withdrew from appeal the claims for service connection for disorders of the bilateral shoulders and disorders of the left hip, knee, and, ankle.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review these matters, and they must be dismissed.


ORDER

The appeal as to the claims for service connection for disorders of the bilateral shoulders and disorders of the left hip, knee, and, ankle, is dismissed.


REMAND

The Board's review of the claims file reveals that further action on these remaining claims is warranted.

Initially the Board notes that, every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

With regard to the right ankle claim, during the November 2015 Board hearing, the Veteran testified that, during his military service, he fell off of a ladder and injured his right ankle.  Service treatment records confirm this incident.  Specifically, a March 1976 record shows that the Veteran fell down a ship ladder six months earlier and injured his right ankle resulting in a strain.  Service records also show that the Veteran had problems with his right ankle prior to military service.  Specifically, in an August 1974 report of medical history, the Veteran reported that he fractured his right ankle in the 9th grade.

The Veteran filed a claim for service connection for a right ankle disorder in November 2011.  In connection with this claim, he was afforded a VA examination in April 2013.  The April 2013 VA examiner diagnosed mild degenerative joint disease of the right ankle beginning in 2013 and noted the Veteran's history of a pre-service right ankle fracture and in-service right ankle sprain.  The examiner opined that this condition "clearly and unmistakable existed prior to service" and was "clearly and unmistakable not aggravated beyond its natural progression by an in-service injury, event, or illness."  The rationale for this opinion was that the claims file showed limited evidence regarding the right ankle without evidence of chronicity.  The examiner also noted that the Veteran also had gout/pseudogout, which had affected various joints, and osteoarthritis, which was likely age related.  

Also, in connection with this claim, the Veteran has submitted a December 2015 statement from Dr. R.T., a doctor of osteopathic medicine, wherein it was noted that the Veteran sustained an injury to his right foot during active duty in October 1975.  Dr. R.T. also wrote that this injury "more than likely has contributed to his degenerate right hip and knee, which will need artificial replacement in the near future."  
	
While the April 2013 VA examiner (a physician's assistant) opined that the Veteran's right ankle disorder pre-existed military service and was not aggravated by the Veteran's military service, Dr. R.T. (a doctor of osteopathic medicine) opined that the Veteran's in-service right ankle injury was severe enough to contribute to his right hip and knee disorders.  Unfortunately, neither opinion is sufficient to decide the Veteran's claim.  Significantly, while the April 2013 VA examiner wrote that the Veteran's right ankle disorder pre-existed service, she also wrote that the condition began in 2013 and is "age related." Also, Dr. R.T. did not address the Veteran's pre-service right ankle fracture.  As such, the Board finds that the record does not include adequate medical opinion evidence to resolve the claim for service connection for a right ankle disorder.  Hence, further medical opinion in this regard is warranted.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With regard to the right knee and hip claims, the Board notes that, as such claims are based on a theory of secondary service connection to the Veteran's right ankle disability, such claims are inextricably intertwined with the claim for service connection for a right ankle disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The outcome of the right knee and hip claims is dependent upon whether service connection is established for the Veteran's right ankle disability.  Thus, as such claims are inextricably intertwined, the claims for secondary service connection for right knee and hip disorders must be remanded as well.  Harris, 1 Vet. App. 80.

With regard to the bilateral hearing loss issue, during the November 2015 Board hearing, the Veteran testified that, during his military service, he was exposed to artillery and loud music during service and that he began having problems hearing shortly after discharge from military service.  Service personnel records show that the Veteran served as a musician during his service which is consistent with the Veteran's report of in-service noise exposure.
		
For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz  is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz  is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  Further, the  threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.

Service treatment records document the following audiometric testing results on enlistment examination in August 1974 and separation examination in July 1978, respectively:

August 1974	
Pure tone Thresholds

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
25
25
15
15
15
Left Ear
25
	25	
25
30
25
	
July 1978
	Pure tone Thresholds

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
35
30
25
20
20
Left Ear
30
30
30
20
25

As such, pursuant to Hensley, the Veteran had some hearing loss upon both enlistment and separation from service but did not have hearing loss disability as defined in 38 C.F.R. § 3.385 at either of these times.  

The earliest post-service evidence of bilateral hearing loss disability is reflected in an October 2009 private audiology examination report.  The Veteran filed an initial claim for service connection for bilateral hearing loss and tinnitus in November 2011 and was afforded a VA audiology examination in March 2013.  The March 2013 VA examination report continues to show bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  The March 2013 examiner reviewed the Veteran's service treatment records and opined that the Veteran's hearing loss was less likely as not (less than 50 percent probability) caused by or a result of an event in the military.  The examiner also opined that the Veteran's hearing loss existed prior to military service and was not aggravated beyond the normal progression during service.  Specifically, the examiner noted that service treatment records documented "normal hearing on the enlistment physical for the right ear and normal hearing for the left ear with the exception of mild hearing loss at 3000 Hx and a mild hearing loss from 500 to 1000 Hz for the right ear and a mild hearing loss from 500 to 2000 Hz for the left ea[r] on the retirement/separation physical.  No significant changes from the enlistment physical were noted.  Therefore, it is less likely than not that the current hearing loss incurred in or was a result of military noise exposure."

Also, in connection with this claim, the Veteran submitted a December 2015 statement from Dr. B.W.H. in which it was noted that the Veteran had a diagnosis of bilateral moderate hearing loss which was "most likely service related."  Dr. B.W.H. noted that the Veteran was around large cannon fire, ship machinery in the bowels of a ship, and served as a bass player in the military band.  This, according to Dr. B.W.H., was "certainly a factor in his hearing loss."  

While the March 2013 VA examiner opined that the Veteran's bilateral hearing pre-existed military service and was not aggravated by the Veteran's military service, Dr. B.W.H. opined that the Veteran's bilateral hearing loss is most likely service related.  Unfortunately, neither opinion is sufficient to decide the Veteran's claim.  While the March 2013 VA examiner opined that there were "no significant changes" when comparing the enlistment examination to the separation examination, such statement is not consistent with the evidence of record as there does, in fact, appear to be a threshold shift in the Veteran's hearing when comparing the August 1974 enlistment examination to the July 1978 separation examination.  Furthermore, Dr. B.W.H. did not address the Veteran's pre-service hearing loss.  As such, the Board finds that the record does not include adequate medical opinion evidence to resolve the claim for service connection for hearing loss.  Hence, further medical opinion in this regard is warranted.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr, 21 Vet. App. at 303.  

With regard to the tinnitus claim, during the March 2013 VA audiology examination and during the November 2015 Board hearing, the Veteran reported experiencing recurrent tinnitus since his military service.  The March 2013 VA examiner diagnosed tinnitus and opined that the Veteran's tinnitus was at least as likely as not (50 percent probability or greater) related to his bilateral hearing loss as tinnitus is known to be a symptom associated with hearing loss.  However, the examiner did not provide an opinion as to whether the Veteran's tinnitus can be related to his military service on a direct basis.  Hence, further medical opinion in this regard is warranted.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr, 21 Vet. App. at 303.  

With regard to the respiratory disorder claim, during the November 2015 Board hearing, the Veteran testified that, during his military service, he was treated on at least three occasions for sinus infections which resulted in a lump under his chin.   Service treatment records show that he was treated for sinusitis on at least two occasions during service, specifically in January and May 1975, and that he was treated for a cyst on his right chin in October and November 1976.  Service records also show that the Veteran had problems with his sinuses prior to military service.  Specifically, in an August 1974 report of medical history, the Veteran reported a history of sinusitis prior to service.

The Veteran filed a claim for service connection for sinusitis and rhinitis in November 2011.  In connection with this claim, he was afforded a VA examination in April 2013.  The April 2013 VA examiner diagnosed allergic rhinitis beginning in 2013 and indicated that the Veteran did not meet the criteria for a diagnosis of chronic sinusitis.  The examiner noted the Veteran's pre-service history of sinus problems and opined that the Veteran's allergic rhinitis was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's military service.  As rationale for this opinion, the examiner wrote that there was no evidence in current medical literature which relates asbestos to the Veteran's current diagnosis of allergic rhinitis.  The examiner also noted that, at the time of the examination, the Veteran did not have sinusitis.  

Also, in connection with this claim, the Veteran has submitted a December 2015 statement from Dr. B.W.H. in which it was noted that the Veteran had a diagnosis of bilateral chronic rhinosinusitis with chronic nasal obstruction.  Dr. B.W.H. wrote that the Veteran's chronic rhinosinusitis was first encountered during his service years and has resulted in chronic nasal obstruction which plays a role in his severe sleep apnea.  
		
While the April 2013 VA examiner opined that the Veteran did not have sinusitis and that the Veteran's allergic rhinitis was not incurred during his military service, Dr. B.W.H. opined that the Veteran had chronic rhinosinusitis which was first encountered during his service years.  Unfortunately, neither opinion is sufficient to decide the Veteran's claim.  Significantly, the April 2013 VA opinion is based on a theory of in-service asbestos exposure rather than direct service connection which is the bases of the Veteran's claim.  Also, the December 2015 opinion from Dr. B.W.H. contains no rationale.  Furthermore, neither examiner addressed the Veteran's pre-service sinusitis in their respective opinions.  Moreover, while the Veteran may not have had sinusitis during the April 2013 VA examination, he was found to have a diagnosis of chronic rhinosinusitis by Dr. B.W.H. during the course of this appeal.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) and McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of the existence of a current disability for the purpose of a grant of service connection is satisfied when a veteran has a disability shortly prior to or at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  As such, the Board finds that the record does not include adequate medical opinion evidence to resolve the claim for service connection for sinusitis and rhinitis.  Hence, further medical opinion in this regard is warranted.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr, 21 Vet. App. at 303.  

With regard to the sleep apnea claim, during the November 2015 Board hearing, the Veteran testified that he was first diagnosed with sleep apnea in 1997 but that he had been experiencing symptoms of sleep apnea ever since his military service.  Specifically, the Veteran testified that he snored loudly during service.  Service treatment records are negative for any indications of sleep apnea.  However, as above, in a December 2015 statement from Dr. B.W.H., it was noted that the Veteran had a diagnosis of bilateral chronic rhinosinusitis with chronic nasal obstruction.  Dr. B.W.H. wrote that the Veteran's chronic rhinosinusitis was first encountered during his service years and has resulted in chronic nasal obstruction which plays a role in his severe sleep apnea.  

The Veteran has not yet been afforded a VA examination with regard to the claimed sleep apnea.  Given the Veteran's allegations of sleep apnea symptoms arising during service along with the December 2015 statement from Dr. B.W.H. relating the Veteran's sleep apnea to chronic nasal obstruction due to in-service chronic rhinosinusitis, the Board finds that a VA examination to obtain medical opinion -based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale - is needed to resolve the matter of service connection for sleep apnea.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, the AOJ should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  

The Veteran is hereby notified that failure to report to any scheduled examination(s,) without good cause, may result in denial of the claim(s) for service connection.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member 

Prior to accomplishing actions responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The AOJ should also give the Veteran an opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records - to include records from Dr. B (the Veteran's private rheumatologist), Dr. B.W.H., and Dr. R.T.
	
Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record, Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding VA and/or private (non-VA) records - to include records from Dr. B (the Veteran's private rheumatologist), Dr. B.W.H., and Dr. R.T.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  

All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his right ankle, right hip, and right knee by an appropriate physician.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and all lay assertions.   All indicated tests and studies (should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

With regard to the right ankle, in opining as to the existence of a relationship, if any, between current right ankle disorder and service, the examiner should specifically indicate whether a right ankle disorder clearly and unmistakably existed prior to service; and, if so, whether the disability clearly and unmistakably was not aggravated (i.e., permanently worsened beyond natural progression) during or as a result of service (in particular, due to injury therein).  

If the examiner determines that the disability did not clearly and unmistakably pre-exist service, the examiner should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was incurred during service.

With regard to the right knee and hip, for each disability, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right knee and/or right hip disabilities are caused OR aggravated (i.e., worsened beyond normal progression) by the Veteran's right ankle disorder and/or a service-connected disability.  

In addressing the above, the examiner should specifically consider and discuss the pre-service right ankle fracture noted in the August 1974 report of medical history, the in-service treatment regarding the right ankle in October 1975 and March 1976, the December 2015 nexus opinion from Dr. R.T., as well as the Veteran's competent assertions as to the nature, onset, and continuity of right ankle symptomatology since service.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  After all records and/or responses from each contacted entity are associated with the claims file, arrange to obtain an addendum opinion from the audiologist who evaluated the Veteran and provided the March 2013 opinion. 

If that individual is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is deemed medically necessary, document that in the claims file, and arrange for the Veteran to undergo VA examination by an audiologist or appropriate physician.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and assertions.     

With regard to the claimed bilateral hearing loss, in opining as to the existence of a relationship, if any, between current bilateral hearing loss and service, the examiner should specifically indicate whether bilateral hearing loss clearly and unmistakably existed prior to service; and, if so, whether the disability clearly and unmistakably was not aggravated (i.e., permanently worsened beyond natural progression) during or as a result of service (in particular, due to injury therein).  

If the examiner determines that the disability did not clearly and unmistakably pre-exist service, the examiner should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was incurred during service.  

With regard to the claimed tinnitus, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's tinnitus had its onset in or is otherwise medically-related to service or symptoms allegedly experienced during service.

In providing the requested opinions, the examiner should specifically consider the threshold shift when comparing August 1974 enlistment examination to the July 1978 separation examination, the October 2009 post-service audiological examination showing a diagnosis of bilateral hearing loss, the December 2015 nexus opinion from Dr. B.W.H., as well as the Veteran's allegations of continuity of hearing loss symptomatology since service.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination for his claimed respiratory disorder by an appropriate physician.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and all lay assertions.   All indicated tests and studies (should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly indicate whether the Veteran currently has, or at any time pertinent to the November 2011 claim has had, a diagnosis of sinusitis, rhinitis, and/or rhinosinusitis (even if currently asymptomatic or resolved).

In opining as to the existence of a relationship, if any, between current respiratory disorder and service, the examiner should specifically indicate whether a respiratory disorder clearly and unmistakably existed prior to service; and, if so, whether the disability clearly and unmistakably was not aggravated (i.e., permanently worsened beyond natural progression) during or as a result of service (in particular, due to injury therein).  

If the examiner determines that the disability did not clearly and unmistakably pre-exist service, the examiner should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was incurred during service.  

In providing the requested opinions, the examiner should specifically consider the pre-service sinusitis noted in the August 1974 report of medical history, the in-service treatment regarding sinusitis in January and May 1975, the July 1978 separation examination showing normal sinuses, the December 2015 diagnosis of chronic rhinosinusitis and nexus opinion from Dr. B.W.H., as well as the Veteran's allegations of continuity of respiratory disorder symptomatology since service.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination for sleep apnea by an appropriate physician.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and all lay assertions.   All indicated tests and studies (should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Following examination of the Veteran and review of the record, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea (a) had its onset in or is otherwise medically-related to service, to include symptoms allegedly experienced during service, (b) or was caused OR aggravated (i.e., worsened beyond normal progression) by the Veteran's respiratory disorder(s) and/or a service-connected disability.  

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and lay evidence, to include statements by the Veteran that his sleep difficulties-i.e., loud snoring.-began during military service and continued thereafter, up to the diagnosis of sleep apnea in 1997 along with the December 2015 statement from Dr. B.W.H. relating the Veteran's sleep apnea to chronic nasal obstruction due to in-service chronic rhinosinusitis.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate each remaining claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication of the claim) and legal authority.

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate









action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


